Sherwood, J.
The plaintiffs, who had conveyed a certain tract of land by deed of trust, sought to set aside a sale made under such deed, after default made in the payment of the note and iuterest secured thereby, the beneficiary under the deed being the purchaser, and also to set aside a deed made by the beneficiary to a third person who, it is alleged, was a purchaser with notice. The ground for setting aside the deed to the beneficiary is that the beneficiary agreed with Parketon prior to the sale, that he would bid the land in at the trustee’s sale, take a deed therefor, and then let Parketon redeem the land in a few days thereafter, upon payment of balance due on the note, expenses of sale, etc.
There was . no consideration mentioned in the petition for such an agreement, nor was there any proven, nor was there any such agreement established between Parketon and Sehlueter in the opinion of the lower court; nor was there any fraud shown. Taking these things as true, it becomes unnecessary to discuss whether Byrd purchased with notice from Sehlueter or not. The circuit court very properly found the issues for the defendants, and the decree which dismissed the petition is hereby affirmed.
All concur.